           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DANIEL BARKLEY, as Personal
Administrator of the Estate of Carla
Jean Baker, Deceased                                       PLAINTIFF

v.                       No. 3:18-cv-51-DPM

SPIRIT TRUCK LINES, INC.; and
DOVE EQUIPMENT, LLC                                    DEFENDANTS

                               ORDER
     The parties have notified the Court that they have settled.
Congratulations. The joint motion, NQ 15, is granted. The Court will
dismiss the case with prejudice.
     So Ordered.
                                                       ,
                                       D.P. Marshall Jr.
                                       United States District Judge
